Dismissed and Opinion filed May 15, 2003








Dismissed and Opinion filed May 15, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-03-00417-CR
____________
 
JESSE
CARTER HARRIS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 180th District Court
Harris
County, Texas
Trial
Court Cause No. 916,201
 

 
M
E M O R A N D U M  O
P I N I O N
Appellant pled guilty to the offense of aggravated sexual
assault of a child on August 19, 2002. 
In accordance with the terms of a plea bargain agreement with the State,
the trial court sentenced appellant to five years= incarceration in the Texas
Department of Criminal Justice, Institutional Division.  Because we have no jurisdiction over this
appeal, we dismiss.   The trial court entered a certification of the
defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).




Accordingly, we dismiss the appeal.  
 
PER CURIAM
 
 
 
Judgment rendered and Opinion
filed May 15, 2003.
Panel consists of Justices Yates,
Hudson and Frost.
Do Not Publish C Tex. R. App. P. 47.2(b).